Citation Nr: 9933102	
Decision Date: 11/24/99    Archive Date: 12/01/99

DOCKET NO.  98-06 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an increased rating from an original claim of 
service connection for asthma, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


INTRODUCTION

The veteran served on active duty from January 1995 to April 
1997.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered in December 1997 by the New 
Orleans, Louisiana, Regional Office (RO) of the Department of 
Veterans Affairs (VA) wherein, inter alia, service connection 
for asthma was granted and assigned a 10 percent rating, 
effective as of April 22, 1997, the day following the date of 
the veteran's separation from service. 

She indicated timely disagreement with that disability 
rating, and this appeal ensued.


FINDING OF FACT

The veteran has alleged that her service-connected asthma has 
increased in severity.


CONCLUSION OF LAW

The claim of entitlement to an increased rating for asthma is 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991); Proscelle 
v. Derwinski, 2 Vet. App. 629 (1992).


REASONS AND BASES FOR FINDING AND CONCLUSION

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998), the 
United States Court of Appeals for the Federal Circuit held 
that, under 38 U.S.C. § 5107(a), VA has a duty to assist only 
those claimants who have established well-grounded (that is, 
plausible) claims.  More recently, the United States Court of 
Appeals for Veterans Claims (Court) issued a decision holding 
that VA cannot assist a claimant in developing a claim that 
is not well grounded.  Morton v. West, 12 Vet. App. 477 (July 
14, 1999), req. for en banc consideration by a judge denied, 
No. 96-1517 (U.S. Vet. App. July 28, 1999) (per curiam).

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claim is well grounded, or plausible.


With regard to claims for increased ratings, the Court has 
held that an allegation that the service-connected disability 
has increased in severity - that is, that the current 
disability rating is not an accurate reflection of the 
impairment caused by that disability - is, in and of itself, 
a sufficient basis upon which to find that the claim is well 
grounded.  Proscelle, supra.  In the instant case, the 
veteran has made such allegations in the course of her 
appeal.  The Board accordingly finds that her claim is well 
grounded.


ORDER

The claim of entitlement to an increased rating from an 
original grant of service connection for asthma is well 
grounded.  To this extent only, the appeal is granted.


REMAND

The veteran has indicated, in the course of her appeal, that 
her service-connected asthma is more severe than as reflected 
by the 10 percent rating assigned therefor.  After a review 
of the record, the Board finds that additional development of 
the record would be helpful prior to further appellate 
consideration of her claim.

In particular, the Board notes that the veteran has indicated 
that she has been accorded treatment for unspecified medical 
problems at the New Orleans VA Medical Center.  It does not 
appear that an attempt has been made to obtain any such 
records and associate them with her claims folder.  The Board 
also is of the opinion that a comprehensive VA pulmonary 
examination would be of assistance in determining the 
severity of her asthma; the report of a VA general medical 
examination conducted in September 1997 includes remarks by 
the examiner that the veteran's claims folder had not been 
made available for review.


In view of the foregoing, this claim is REMANDED for the 
following:

1.  The RO should request that the 
veteran provide the names and addresses 
of all health care providers who have 
accorded her treatment for asthma since 
her separation from service in April 
1997.

2.  Upon receipt of any and all such 
names and addresses, and duly executed 
authorization for the release of private 
medical records if necessary, the RO 
should request that all health care 
providers identified by the veteran, to 
include but not limited to the New 
Orleans VA Medical Center if appropriate, 
furnish legible copies of all medical 
records compiled pursuant to treatment 
accorded her for asthma.

3.  Following receipt of any and all such 
records, the RO should accord the veteran 
a special VA pulmonary examination, in 
order to ascertain the severity of her 
service-connected asthma.  All tests 
indicated, to include by not necessarily 
limited to pulmonary function tests, 
should be conducted at this time.  All 
findings, and the reasons and bases 
therefor, should be set forth in a clear, 
logical and legible manner on the 
examination report.  The RO is to ensure 
that the veteran's claims folder is made 
available to the examiner, for his or her 
review and referral, prior to this 
examination.

4.  The RO is to advise the veteran that 
failure to report for a scheduled VA 
examination without showing good cause 
may have an adverse affect upon her 
claim, to include the possible denial 
thereof.  The RO is also to adverse her 
that she has the right to submit 
additional 

evidence and argument on the matter or 
matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

5.  Following completion of all requested 
actions, the RO should review the claim, 
and determine whether an increased rating 
for asthma can now be granted.  If the 
decision remains in any manner adverse to 
the veteran, she and her representative 
should be furnished with a supplemental 
statement of the case, and with a 
reasonable period of time within which to 
respond thereto.  The case should then be 
returned to the Board for further 
appellate consideration, as warranted.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The veteran need take no action until she is so informed.  
The purpose of this REMAND is to obtain additional 
information.  No inference as to the ultimate disposition of 
her claim should be made.


		
	M. S. SIEGEL
	Acting Member, Board of Veterans' Appeals



